DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 2, 5-8, and 12-21, and the presentation of claims 3, 4, and 9-11 filed October 13, 2021.
Claim Objections
3.	Claim 13 is objected to because of the following informalities:  In lines 9 and 10, the phrase “the second housing portion and includes a bent wireform pivotally coupled” should be changed to “the second housing portion, wherein a bent wireform is pivotally coupled.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	In regards to claim 13, the amended language in lines 24-27 suggests that the draw latch and the bent wireform are separate structures connected to one another, however, lines 8 and 9 of the claim recite that the draw latch includes the bent wireform.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-1420892) in view of Woodman (US Pub. No. 2010/0060747).
10.	In regards to claims 13, 15, and 17-19, Thompson discloses a housing 12, 15 comprising: a first housing portion 12 comprising a monolithic panel base hinge 27, 28, 29 (as a unit, and monolithic or a single piece because portions 27, 28, and 29 are 
Thompson fails to disclose that the draw latch is used on a camera housing having a second housing portion pivotally coupled to a first housing portion with a hinge, with a camera received in a cavity formed by sides of the first housing portion, the secure coupling of the first housing portion to the second housing portion forming a water-tight seal, with the camera housing having a shutter button that is aligned with another shutter button of the camera when the camera is at least partially enclosed by the first housing portion and the second housing portion, and the camera housing includes a lens window that is aligned with a lens of the camera when the camera is at least partially enclosed by the first housing portion and the second housing portion.  Woodman teaches a camera housing (Figure 1a) having a first housing portion 102 and a second housing portion 140 pivotally coupled to the first housing portion with a hinge 142, with a camera 110 received in a cavity formed by sides of the first housing portion (Figure 1a), and the first housing portion is securely coupled to the second housing portion using a latch 144 such that the secure coupling of the first housing portion to the second housing portion forms a water-tight seal (Paragraph 36).  Woodman further teaches that the camera housing includes a shutter button 112 that is aligned with another shutter button of the camera when the camera is at least partially enclosed by 

    PNG
    media_image1.png
    792
    955
    media_image1.png
    Greyscale

In regards to claim 14, Thompson discloses that the first curved portion forms a substantially c-shape (see Figure 4 above) and the second curved portion forms a substantially c-shape (see Figure 4 above).
12.	In regards to claim 16, Woodman teaches that when in the closed state (Figure 2a), the draw latch 144 at least partially surrounds the shutter button (apparent from Figures 1c and 2a).  When the draw latch of Thompson is utilized on a camera housing, as taught by Woodman, the draw latch of Thompson is capable of being located on the camera housing such that the shutter button is located in the space between portion 21 of the draw member and one of the first and second curved portions (Figure 4) such that the draw member at least partially surrounds the shutter button.
13.	In regards to claim 20, Thompson discloses that the first housing portion includes a first face (see Figure 2 below).

    PNG
    media_image2.png
    592
    380
    media_image2.png
    Greyscale

In regards to claim 21, Thompson discloses that the first housing includes a second face (see Figure 2 above) that is opposite the first face.
Allowable Subject Matter
15.	Claims 2-12 are allowed.
Response to Arguments
16.	In regards to applicant’s remarks concerning the rejections of claims 13-21 under 35 U.S.C. 103 set forth in the previous Office Action, applicant is referred to the new interpretation of the Thompson reference set forth above and made in light of applicant’s amendments to claim 13.
17.	The examiner appreciates applicant’s amendments to claims 2, 5, 8, 12, 14, and 15, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
18.	In light of applicant’s amendments to claim 13, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 7, 2022